Case 2:21-cv-00336-SPC-NPM Document 7 Filed 05/07/21 Page 1 of 2 PagelD 28

FILED

UNITED STATES DISTRICT COURT.
MIDDLE DISTRICT OF FLORIDA 2021MAY-7 py 3:4,

 

FORT MYERS DIVISION
UNITED STATES OF
AMERICA,
Plaintiff,
v. Case No. 3#21-cv-336-SPC-NPM

DEFENDANT ARTICLES IDENTIFIED
IN PARAGRAPH ONE OF THE
AMENDED VERIFIED COMPLAINT,

Defendant.

 

ORDER GRANTING MOTION FOR
WARRANT OF ARREST IN REM

Upon consideration of the United States’ Motion for Warrant of Arrest in Rem
(Doc. 6) (“Motion”) and the allegations set forth in the Amended Verified Complaint
for Forfeiture in Rem, the Court is satisfied that there is probable cause to believe
that Defendant Articles of food identified in the caption are dietary supplements and
dietary ingredients within the meaning of the Federal Food, Drug, and Cosmetic Act,

21 U.S.C. §§ 321(f) and 321(ff)(1), that may not be introduced or delivered for

introduction into interstate commerce pursuant to 21 U.S.C. § 331(a) because they

are adulterated within the meaning of 21 U.S.C. § 342(f)(1)(B); and, therefore, are
Case 2:21-cv-00336-SPC-NPM Document 7 Filed 05/07/21 Page 2 of 2 PagelD 29

subject to seizure, condemnation, and forfeiture to the United States pursuant to 21
U.S.C. § 334.

Accordingly, the Court grants the Motion and is issuing herewith the

Amended Warrant of Arrest in Rem.

DONE and ORDERED in Fort Myers, Florida on May 7, 2021.

EF rLoell-
NICHOLAS P. MIZELL
UNITED STATES MAGISTRATE JUDGE
